Title: To John Adams from Benjamin Lincoln, 7 November 1798
From: Lincoln, Benjamin
To: Adams, John



Dear Sir
Boston Novr. 7th. 1798

When Mr. Shaw was the other day at my office he mentioned to Mr. Weld my assistant that he had been informed that my drafts had been refused at every bank in this town. I have not, nor have I had a right to draw, nor have I drawn, on any bank but that of the branch where as Collecter I lodge the public monies and draw them as the public service and my duty requires.—
My having, with General Jackson, inclosed paper for Genl. Knox, for which we have the most ample security, and a large proportion of it remaining unpaid must I think have given rise to the above report. This being altogether a private transaction it cannot in any event effect the public funds in my hands as Collector. There has not one penny been gone to pay any of the notes nor will any ever go from me for that purpose—Need I tell you Dear Sir that death would certainly be preferred to an action so base and unjust as it relates to the United States and my bondsmen Majrs. Russel decd. HY Hill JC Jones & C Gore.
General Knox is fast arranging his own Affairs and will, I trust, soon satisfy every Creditor and save a most ample fortune to him self.—
I lost the pleasure, I had promised my self, of seeing you the last week on my return home I should hope to enjoy it on Saturday but must return by water.—I expect however, during the coming winter to see you at headquarters. My best wishes attend you.
I am Dear Sir with the most perfect / consideration your obedient / servant

B Lincoln